These cases come to this Court on writs of certiorari from the Circuit Court of Kanawha County, under the provisions of Section 27 of Article 7 of Chapter 1, Acts of the Legislature, Second Extraordinary Session of 1936, and are prosecuted by the Director of Unemployment Compensation. The claims here involved were separately filed and prosecuted before the Director of Unemployment Compensation, and the statutory reviewing bodies, to the Circuit Court of Kanawha County. Each of the claim was denied by the Board of Review and, upon review of its action, was affirmed by the Circuit Court of Kanawha County. We awarded the writ of certiorari in each case on September 20, 1948.
Each of the above named claimants ceased to work on account of a health condition. The claim of Alex Witt, an employee of the Pocahontas Fuel Corporation, involves the stoppage of work by Witt on account of a bladder condition. The record discloses through the certificate of a physician that he had been passing blood in his urine since April, 1947. His claim for compensation was filed on November 24, 1947, and he had given up his job some few days before that date. The claim of Ed Jackson, an employee of the Black Eagle Coal Company, involves his ceasing to work by reason of hypertension, it appearing from the certificate of the physician, dated December 2, 1947, that Jackson had hypertension, was unable to work in the mines, and his claim for benefits was filed December 3, 1947. The claim of Cora B. Sperry, filed November 21, 1946, grows out of the fact that a physician advised her that if she continued to work for her employer, Jeffrey DeWitt Insulator Corporation, she might contract tuberculosis by reason of dust conditions in her working place. There is no claim that any one of the employers *Page 519 
was at fault in connection with the circumstances which caused the claimants to cease work.
The first question to be dealt with is that raised by counsel for the Pocahontas Fuel Corporation as to the right of the Director of Unemployment Compensation to prosecute this appeal.
A judicial review was provided for by Section 22 of Article 7 of Chapter 1, Acts of the Legislature, Second Extraordinary Session, 1936. This section was amended in 1939, and finally in 1943, and the section as so amended reads:
    "Within twenty days after decision of the board has become final, (referring to the Board of Review provided for in the Act) any party aggrieved, may secure judicial review of the decision by commencing an action against the board in the circuit court of Kanawha county. Parties to the proceedings before the board shall be made defendants. The director shall be a necessary party to such judicial review."
The director mentioned in the above section refers to the Director of Unemployment Compensation.
We think that this section should be construed as authorizing the Director to prosecute an appeal from the action of the Board of Review to the Circuit Court of Kanawha County, and from that court to this Court, the appeal procedure being by writ of certiorari. The Director is responsible for the administration of the department, and of the fund committed to his care; and just as he would have the right to prosecute appeals in order to protect the fund, he is, we think, entitled to prosecute appeals to bring about what he believes to be a fair and correct interpretation of the statutes under which he operates. The statute is somewhat indefinite on this point, but we think sound administration of the fund requires that the Director be given the right to bring about an interpretation of the statute in doubtful cases such as those now presented on this appeal. *Page 520 
Our decision in these cases depends almost, if not entirely, on our construction of Section 4-1 of Article 6 of Chapter 1, Acts of the Legislature, Extraordinary Session, 1936, as last amended by Chapter 130, Acts of the Legislature, 1945. As an aid to that construction we think it advisable to trace the section from the date of its origin to the present. In the original 1936 Act, the section reads:
    "Upon the determination of the facts by the director or his deputy, an individual shall be disqualified for benefits: (1) For the week in which he left work voluntarily without good cause and for not less than one nor more than five weeks which immediately follow."
The Act was amended by Chapter 134, Acts of the Legislature, 1939, and made to read:
    "Upon the determination of the facts by the director an individual shall be disqualified for benefits: (1) For the week in which he left work voluntarily without good cause and for three weeks which immediately follow; * * *."
It was amended by Chapter 97, Acts of the Legislature, 1941 and as amended reads:
    "Upon the determination of the facts by the director an individual shall be disqualified for benefits: (1) For the six weeks immediately following the date on which he left work voluntarily without good cause * * *."
It was amended by Chapter 76, Acts of the Legislature, 1943, and made to read:
    "Upon the determination of the facts by the director, an individual shall be disqualified for benefits: (1) For the week in which he left work voluntarily without good cause involving fault on the part of employer and the six weeks immediately following such week * * *."
By Chapter 130, Acts of the Legislature, 1945, it was finally amended to read: *Page 521 
    "Upon the determination of the facts by the director, an individual shall be disqualified for benefits: (1) For the week in which he left his most recent work voluntarily without good cause involving fault on the part of employer and the six weeks immediately following such week * * *."
It will be noted that in the 1943 amendment there was added, after the words "good cause", the following words:"involving fault on the part of employer", (emphasis ours) and the statute as it now exists clearly requires that the good cause for which a person may voluntarily quit work, must involve some fault on the part of the employer. That is the contention of the employers in these cases, and is not seriously controverted by the State.
As noted above, the 1943 amendment inserted the words which created this controversy. We will not undertake to inquire into the reasons for the insertion of these words, but evidently they were placed there for some purpose, and can not be ignored. That it was the intent of the Legislature to keep those words in the statute is attested by the fact, as admitted on argument, that the 1945 Legislature, in its regular session, amended Section 4-1 by Senate Bill Number 182, and the bill as passed by the State Senate eliminated the words "involving fault on the part of the employer". However, they were reinserted in the House of Delegates and the effort to delete them failed. While not controlling, this action of the Legislature plainly indicates that these words were calculated to serve some purpose, and we think the Court should be slow to give the act a construction different from that which its terms plainly import. We stated nothing new when we held inBaird-Gatzmer Corporation v. Henry Clay Coal Mining Co., 131 W. Va. 793,50 S.E.2d 673, that:
    "This and other courts will always endeavor to give effect to what they consider the Legislative intent; but, we do not change plain and simple language employed in framing a statute unless there is an impelling reason for so doing." *Page 522
If we understand the position of the State, acting through its Director of Unemployment Compensation, it does not question the correctness of the Circuit Court's ruling, had the same been applied to a case where there was a voluntary giving up of work by an employee, and where the employer was not at fault. The complaint is that the act was interpreted by the Board of Review, and the Circuit Court of Kanawha County, as providing that the cessation of work for reasons of health was a voluntary act, and being so, qualifications for benefits under the Act could be established only by a showing of some fault on the part of the employer. The State contends that when an employee quits work because of illness, his cessation of work is involuntary, and forced by circumstances over which he may, in many instances, have no control, and on these contentions it rests its case. Aside from the suggestion of the social responsibility involved, a matter which the Legislature, and not this Court, must determine, we can see no other basis for the State's contention.
The language of the statute is plain and unambiguous. The word "voluntarily" has a well defined meaning. It applies to the free exercise of the will. In the three cases before us, the claimant, in each instance, ceased to work, either on account of an actual state of poor health, or from fear that further work would endanger health. In one instance, the claimant was suffering from hypertension which, as we understand, is another name for high blood pressure; in another, he had a potentially dangerous bladder condition; and in the other, the fear that continuation of work in that particular employment might bring about tuberculosis. Each of the parties was eligible for work immediately before they ceased to work; and if, at the time they ceased to work and thereafter, they were unable to perform work, they automatically became ineligible for benefits. Under Subsection 3 of Section 1 of Article 6 of the controlling statute, to be eligible to work one must be able to work and available for full time work for which he is fitted by prior training and experience. We do not understand it to be contended that either Alex Witt or Ed *Page 523 
Jackson were eligible for work during the seven weeks for which, if eligible for work, they might have been disqualified on account of having voluntarily ceased to work. In the case of Cora B. Sperry, there is nothing in the record to indicate that she could not have continued to work, and was, therefore, eligible to work. Having ceased work voluntarily, she disqualified herself under the plain provisions of the statute. If either Jackson or Witt had been restored to health during the seven weeks period following their ceasing to work, Section 4-1 would have disqualified them from benefits for the six weeks of disqualification provided for in the statute.
In whatever way we view this case, claimants are not entitled to benefits. If they were ill and unable to work, they were not eligible to work, and, therefore, not entitled to benefits. If they were eligible to work by reason of being able for full time work, they were disqualified under Section 4-1 of the statute. We do not understand the State's position to be at variance with our holding, except on the theory that in these cases the cessation of work was not voluntary. Its contention on that point has been stated. It is conceded by the State that so long as illness exists an employee is ineligible for benefits; but it claims that in such circumstances there should be no disqualification. Whatever merit there may be in this contention from a social viewpoint, it is not warranted by the statute as written; and this Court must apply statutes as written, and, in doing so, endeavor to apply them in accordance with legislative intent. It seems to us quite apparent that what the Legislature has intended was to guard against the abuses which might arise from permitting employees to voluntarily quit work on account of real or fancied ailments, and still be in position to apply for and receive benefits from the unemployment compensation fund. We think it fair to assume that the purpose of the Unemployment Compensation Act of 1936 was to encourage employment, because upon employment and the wages paid to employees depends the solvency of the fund built up for the protection of employees against the risks of unemployment. *Page 524 
Any interpretation of the act, which encourages people not to work, can scarcely be considered as having been within the intent of the Legislature or of the proponents of the unemployment compensation system. If we should place upon the act the construction contended for by the State, we would, to some extent, convert the fund into a species of health insurance, and, this we are certain, the Legislature never intended.
In Amherst Coal Company v. Hix, 128 W. Va. 119,35 S.E.2d 733, we had Section 4-1 under consideration, in a case where a coal miner had quit work on account of conditions in the mine unsatisfactory to him, but not due to fault on the part of the employer. We there held:
    "Customary working conditions not involving deceit or other wrongful conduct on the part of the employer are not a sufficient reason for an employee to leave his most recent work voluntarily under the provisions of Chapter 1, Article 6, Section 4 (1), Acts 2nd Extraordinary Session, 1936, as amended by Chapter 76, Acts 1943."
We interpret the Amherst case as sustaining our construction of the section involved in the case at bar.
The order of the Circuit Court of Kanawha County in each of the above styled cases is affirmed.
Affirmed.